NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



BRUNO DIPASQUALE,                           )
                                            )
              Appellant,                    )
                                            )
v.                                          )         Case No. 2D17-2266
                                            )                  2D17-2267
LISETTE DIPASQUALE,                         )
                                            )           CONSOLIDATED
              Appellee.                     )
                                            )

Opinion filed April 24, 2019.

Appeal from the Circuit Court for Collier
County; Joseph G. Foster, Judge.

Raymond J. Rafool and David R.
Hazouri of Rafool, LLC, Miami, for
Appellant.

Cynthia B. Hall of Silveri & Ball, P.A.,
Naples, for Appellee.



PER CURIAM.


              In this consolidated appeal, Bruno DiPasquale appeals from the final

judgment dissolving his marriage to Lisette DiPasquale and from the order denying his

motion to modify the parties' partial marital settlement agreement (PMSA). We affirm

without prejudice to Mr. DiPasquale asserting the arguments he has raised in this
appeal in a subsequent petition for modification. Cf. Dogoda v. Dogoda, 233 So. 3d

484, 488 (Fla. 2d DCA 2017) ("In cases involving an MSA, the effective date of the

agreement establishes the date to which a trial court should look in determining whether

a substantial change in circumstances was contemplated by the parties.").

             Affirmed.



CASANUEVA, KELLY, and LUCAS, JJ., Concur.




                                          -2-